Citation Nr: 1625715	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-03 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-operative residuals of a thymoma.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied the Veteran's request to reopen a previously-denied claim seeking service connection for post-operative residuals of a thymoma.

In October 2015 the Board issued a decision that reopened the claim.  The Board's action remanded the case back to the Agency of Original Jurisdiction for additional development action, to include providing the Veteran notice, obtaining treatment records, affording the Veteran a VA examination and adjudicating the claim on the merits.  The development requested by the Board has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's thymoma, which was surgically removed in November 1984, was not incurred in or otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for post-operative residuals of a thymoma have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice apply to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by a November 2008 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained.  The Veteran's service treatment records were obtained, along with all identified and available post-service treatment records.  

Furthermore, the Board reviewed the file in October 2015 and determined the Veteran should be afforded a VA examination in support of his claims, and remanded the case to the AOJ for that purpose.  The requested examination was performed in December 2015.  The Board finds that such VA examination and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Moreover, Board finds there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall).       

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)].

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A thymoma is a neoplasm in the anterior mediastinum, originating from thymic tissue, usually benign and frequently encapsulated; occasionally invasive, but metastases are rare.  Malignant lymphoma that involves the thymus, e.g. Hodgkin's disease, should not be regarded as thymoma.  See Stedman's Medical Dictionary, 27th ed., pg. 1833.
  
Service treatment records (STRs) show no indication that a thymoma was present during service.  Periodic chest X-rays showed no abnormality, and there is no documentation of respiratory complaints other than flu and tonsillitis.  The Veteran complained of chest pain in January 1981, which was attributed to musculoskeletal chest wall syndrome.  Separation examination in August 1982 showed all physical systems to be normal.  In the corresponding self-reported Report of Medical History the Veteran denied shortness of breath, chest pain or pressure, cough or similar symptoms characteristic of a present thymoma.

The Veteran was separated from service in September 1982.

In September 1984 the Veteran submitted an initial request for compensation benefits to VA.  The Veteran claimed service connection for spine trouble related to weight lifting, not for respiratory complaints in general or thymoma specifically.  In support of his claim he was afforded a VA compensation and pension examination on October 1, 1984, in which the nervous and respiratory systems were noted to be normal, but the examiner noted the presence of a pulmonary lesion of undermined etiology revealed by chest X-ray.  The Veteran was notified on October 12, 1984, that he should seek medical treatment based on his abnormal chest X-ray.

The Veteran received VA inpatient treatment at the Asheville VA Medical Center (VAMC) for thymoma during the period October 29 to November 20, 1984.  Treatment notes show the Veteran presented with symptoms of an upper respiratory tract infection; an X-ray was taken, which revealed a large mediastinal mass that had not been present one year earlier.  The Veteran had been completely asymptomatic before the current treatment.  The Veteran underwent fiberoptic bronchoscopy, which failed to reveal any pathology; pulmonary function test (PFT) was also normal.  Thyroid scan was normal, but computerized tomography (CT) scan revealed the large mediastinal mass previously described.  The Veteran underwent surgery on November 13, 2014, in which the mass, and the entire thymus gland, was removed.  The Veteran's pathology was characterized as consistent with a thymoma.

In July 1988 the Secretary of Veterans Affairs was contacted by the Veteran's United States Senator, who stated the Veteran expressed a belief that the "tumor" was present in service and the military was negligent in not discovering it.  The Veteran's report was accepted as a claim for service connection.  The Veteran was asked to provide corroborative evidence, but the Veteran responded that he had none.  The claim was dropped by VA in November 1988 for failure to prosecute.  

The Veteran reopened the claim in January 1989.  The RO denied service connection based on a determination that the tumor of the thymus gland was discovered after the Veteran had been out of service for more than two years, with no evidence that the tumor had been present during service.

The Veteran filed a new claim in November 1996 seeking service connection for the mass that was removed from the mediasternum in 1984; the Veteran stated he felt this was related to service.  In April 1997 the RO issued a rating decision denying reopening of the claim, based on a determination that new and material evidence had not been received in support of the request.

A VA chest X-ray in May 2007 was essentially normal (no acute cardiopulmonary pathology identified).  The Veteran had a VA annual examination in February 2008 in which the neck had no jugular venous distention (JVD), lymphadenopathy, thyromegaly or bruits.

The Veteran's present claim was received in October 2008.  He asserted therein that he had been treated at the Asheville VAMC for an esophageal tumor within one year of his separation from service.  The rating decision presently on appeal, issued in April 2009, denied reopening of the claim, again based on a determination that new and material evidence had not been received.

In July 2009 Dr. JJD, a VA physician, submitted a letter at the Veteran's request describing the significance of a chest X-ray taken in January 1984.  (The January 1984 X-ray cited by Dr. JJD is not associated with the Veteran's VA file, and was not cited in the October-November surgical report, but was described by Dr. JJD in detail).  Dr. JJD stated that there are no progress records available for his present review, but per the Veteran's history he had a tumor removed from his chest.  The X-ray is significant for sternal wires indicating a previous chest surgery.  There was localized infrahilar opacity possibly representing either retained secretions or pneumonia, and there was also a large left pleural effusion with adjacent lung opacity due to retained secretions and relaxation atelectasis versus pneumonia. 
 
The file contains an August 2009 letter from Dr. RMU, the physician who performed the 1984 VA surgery cited above and is now in private practice.  Dr. RMU stated that the tumor he removed from the Veteran's lung in January 1984 [sic] was large and had probably been present for at least one year prior to its removal.

In September 2009 the Veteran filed a request for reconsideration of the denial, asserting that Dr. RMU's letter demonstrated the tumor would have been present within one year after his separation from service.  The RO issued a rating decision later that found Dr. RMU's statement to be not material; accordingly, denial of reopening of the claim was continued.

The Veteran submitted Statements in Support of Claim in October 2009 and November 2009 asserting that denial of reopening was erroneous because Dr. RMU's letter established that the tumor had been present within six months after his separation from service.  The RO construed these letters as a "clear and unmistakable error" (CUE) claim and issued a rating decision in March 2010 that found no error in the previous decision.  The Veteran submitted a timely appeal.

In January 2014 the Veteran presented to the VA primary care clinic complaining of a "crawling around" feeling in his chest; he expressed concern about his thymoma recurring, and a CT scan was scheduled.  The resultant CT scan, performed in February 2014, showed no evidence of recurrent thymoma.

In October 2015 the Board reviewed the file and issued a decision that reopened the claim, based on a determination that Dr. RMU's letter constitutes new and material evidence.  The Board remanded the case to the AOJ for additional development, including a VA examination and medical opinion.

The Veteran was examined in December 2015 by an examiner who reviewed the claims file.  The examiner noted the Veteran has had no recurrence of thymoma, per negative chest CT in 2014, and has no current signs or symptoms relating to thymoma.  The Veteran has shortness of breath that he attributes to thymoma, but he also has a history of asthma, for which he uses an inhaler, as well as morbid obesity.  The examiner stated there is no available documentation to support the Veteran's description of continuous shortness of breath since the thymoma was discovered.

In regard to the question of whether the Veteran's thymoma was present during service, the examiner stated there is no documentation to support such finding, in that there is no documentation of respiratory complaints in service.  There is also no documentation that the thymoma was manifested within one year after the Veteran's separation from service; in that regard, the examiner characterized Dr. RMU's statement as speculative.  Finally, the examiner stated there is no available documentation supporting the Veteran's assertion of continuity of symptoms between service and the removal of the thymoma.

On review of the evidence above, the Board finds as a threshold matter that STRs show the Veteran did not have chronic respiratory complaints during service and had no respiratory symptoms at separation from service.  He also had no respiratory complaints prior to October 1984, as documented in contemporaneous treatment notes that describe the Veteran as having been "completely asymptomatic" before the current treatment.  To the degree that the Veteran asserts on appeal that he had symptoms prior to October 1984, such assertions are inconsistent with these contemporaneous treatment records.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).

Turning to the question of whether the Veteran had an undetected thymoma during service, this is disproved by the October 1984 treatment note stating that the large mediastinal mass detected on current X-ray had not been present one year earlier.  Thus, the tumor must have developed some time later than October 1983, more than a year after the Veteran's separation from service in September 1982.

The Board acknowledges Dr. RMU's letter, which asserts the thymoma had been present at least since January 1983.  The Board notes that Dr. RMU's opinion is inconsistent with the October 1984 treatment note, written by Dr. RMU himself, stating that the mass was not present as late as October 1983.  The Board also notes that Dr. RMU's letter erroneously refers to surgery having been performed in January 1984, whereas the surgical record clearly shows the procedure was performed on November 13, 1984; neither the VA compensation and pension examination in October 1984, nor the subsequent surgery notes in October-November 1984, refers to previous thymoma surgery.  See AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  The Board accordingly finds Dr. RMU's opinion was clearly based on an incorrect factual predicate, and is of low probative value under the first prong of Nieves-Rodriguez.  

The Veteran has attempted to show that the thymoma was present within the first year after separation from service.  There is provision under 38 C.F.R. § 3.309(a) for presumptive service connection for Hodgkin's disease and malignant tumors, but as noted above thymoma is not malignant and is not to be confused with Hodgkin disease.  A benign tumor such as thymoma is not a chronic disorder in 38 C.F.R. § 3.309(a), so considerations of chronicity do not apply.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that continuity of symptoms is only for consideration in regard to disorders recognized as "chronic" under 38 C.F.R. § 3.309(a)).  Thus, the question of whether the tumor became manifest within the first year after separation from service is moot, and the only question is whether the thymoma was actually present during service.

The December 2015 VA examiner opined that it is less likely that the Veteran's thymoma was present during service.  The Board accords great probative weight to the examiner's opinion as such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.  

By presenting a claim for service connection, the Veteran has indicated his personal belief that his thymoma was present but undetected during his military service.  In this regard, while he is competent to testify in regard to his symptomatology over time, the Board finds that he is not competent, as a lay person, to offer an opinion as a medical etiology or nexus.  In the instant case, the question of the etiology of his respiratory symptoms falls outside the realm of common knowledge of a lay person as such involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  The Veteran has not demonstrated that he is an expert in determining the etiology of a respiratory disorder and is a lay person in this regard.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion is of less probative value than the competent medical evidence, i.e., the December 2015 VA opinion.  

Based on the evidence and analysis above the Board finds the Veteran's bilateral foot disorder is not incurred in or otherwise etiologically related to service.   Accordingly, the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for post-operative residuals of a thymoma is denied.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


